Orders entered October 18, 1967, unanimously modified, on the facts and the law, to allow examination before trial of defendants Heilman by defendants Minskoff, and as so modified, affirmed, without costs or disbursements. A prior action between the same parties was instituted in Bronx County. While that action was pending various examinations before trial were held. The order in effect denies examination of parties therein examined and allows examination of the party who was not examined. We approve that disposition. However, the Minskoff defendants were not given notice of plaintiff’s examination of the Heilman defendants and did not participate in it. They would be entitled to examine those defendants and are not bound to accept as their examination the one conducted by plaintiff. Concur — Stevens, J. P., Steuer, Capozzoli, Tilzer and McGivern, JJ.